DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/9/2021 has been entered.
Response to Amendment
Amendment, filed on 7/9/2021 has been considered and entered. 
Claims 16, 17 & 18 are cancelled. 
Currently, Claims 1-5, 8, 10-11, 13-15, 19-20 are pending.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8,10-11,13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 2017/0307143), and further in view of Gu et al. (US 2008/0171472).
Regarding claims 1 & 19, Shah et al. disclose a lighting apparatus (a downlight retrofit assembly; Fig 1), for connecting to an external signal wire (184a, 184b), the external signal wire having an end electrode, comprising: a light housing (110) having a light opening (112) and a 
But, Shah et al. fail to disclose an elastic clip having a clip part and an extended part, the extended part being electrically connected to the driver component, the clip part clipping the end electrode for forming an electrical connection to the driver component via the extended part.
However, in the same field of lamp connecting socket, GU et al. disclose a socket (lamp electrode support 250) having an elastic clip having a clip part (220 of Fig 1) and an extended part (244; paragraph 36) for connection with the drive component (paragraph 41), wherein the clip part and the extended part are made of metal material (paragraph 41), the clip part comprises a pair of clips facing to each other and defining a clipping entrance deformed when the end electrode is inserted into the clip entrance to fix the end electrode (see Fig 1).
 Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use an elastic clip, as taught by GU et al., in the device of Shah et al. since such connection of electrodes to the socket provide secure 
Regarding claim 2, Shah et al. disclose that the external signal wire comprises a power line (paragraph 35).
Regarding claim 3, Shah et al. disclose that the external signal line further comprises a control signal line for transmitting a control signal to the driver component for sending a control signal from an external control device via the external signal line to the driver component to control the plurality of LED chips according to the control signal (paragraph 34).
Regarding claim 4, Shah et al. disclose that a converter module (186) being selectively inserted into a section of the external signal line for providing an additional control signal to the driver component (paragraph 34).
Regarding claim 5, Shah et al. disclose a converter module being selectively inserted into the external signal line for receiving a wireless signal and the control signal, the converter module converting the wireless signal to an additional control signal supplied to the driver component via the end electrode of the external signal line (paragraph 34).


Regarding claim 10, Shah et al. disclose that the printed circuit board comprises an extending slot for plugging a function module providing an additional function to the driver component (Fig 8).
Regarding claim 11, Shah et al. disclose that the driver component and the plurality of LED chips are disposed on opposite sides of the printed circuit board (Fig 4).
Regarding claim 13, Shah et al. disclose that wherein the printed circuit board has an extending slot for plugging a second light source module (see Fig 3).
Regarding claim 14, Shah et al. disclose that the second light source module has a third driver component co-working with the driver component to control the second light source module (Fig 7; paragraph 57).
Regarding claim 15, Shah et al. disclose that the third driver component replaces a control function of the driver component when the second light source module is plugged to the extending slot (paragraph 57).
Regarding claim 20, Shah et al. disclose that the light housing has a reflective cup (reflector 210 of Fig 2) made as uni-body portion of the light housing (Fig 2).
Response to Arguments
Applicant's arguments filed on 7/9/2021 have been fully considered but they are not persuasive. 
Regarding limitations of cancelled claims 16-18, applicant only points out the Fig 1 of GU et al. and Figs 4-5 of instant application. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
			    Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875